DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of independent claim 1 or 10. In particular, Hoffman and Kinser disclose magnetic collection means for particles in hubs (see figs and Abstract). Kinser also discloses the plug having a flag or dipstick pivotally attached at the inside of the plug for remaining in a downward position during rotation. This is contrary to the magnet extension of the instant application, said magnet extension extending from the seal sidewall and being configured to dip within an oil reservoir of the wheel hub cap with each rotation. Accordingly, the prior art discloses the technique of magnetic means connected to the hub cap for collecting magnetic fragments and particles in the oil, but does not teach or suggest the structural detail combination of limitations of the independent claims including comprising: a plug body, the plug body having a plug outer side, a plug inner side, and a plug edge; a seal ring coupled to the plug body, the seal ring having a proximal perimeter coupled to the plug inner side, a distal perimeter, and a seal sidewall extending from the proximal perimeter to the distal perimeter, the seal ring being configured to sealingly fit within a wheel hub cap; a magnet extension coupled to the seal ring, the magnet extension extending from the seal sidewall and being configured to dip within an oil reservoir of the wheel hub cap with each rotation; a magnet insert coupled within the magnet extension, the magnet insert being configured to collect particles from a faulty wheel bearing; and a plug grip coupled to the plug body, the plug grip extending from the plug outer side.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose magnetic wheel caps and magnets for collecting debris in a wheel hub and are relevant to the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618